DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/21 has been entered.

Status of Claims
The following is Office Action on the merits in response to the communication received on 2/22/21.
Claim Status:
Amended Claims: 1, 4-6, 9, 13, 15-17, and 19
Canceled Claims: none
Added New claim: none
Pending claims: 1-20

Claim Rejections - 35 USC § 101
The Applicants arguments and amendments overcome the 101 Rejections, therefore, the Rejection(s) is being withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record does not recite determining, by the system, whether the trust level associated with the first identity satisfies a first defined threshold trust level, to facilitate determining whether to execute the transaction, wherein the first defined threshold trust level is determined based on the first action attempted by the first device, wherein the first defined threshold trust level is higher than a second defined threshold trust level associated with a second action that is determined to have a second risk level that is lower than a first risk level of the first action based on the first action involving a first request to obtain financial account information associated with the second identity and the second action involving a second request to obtain non-financial information associated with the second identity, and wherein the transaction involves a performance of a task comprising a group of sub-tasks that comprise a first sub-task and a second sub-task; and creating, by the system, a trusted mesh network of devices, comprising the first device and a third device, to perform the group of sub-tasks associated with the transaction based on trust levels associated with the devices of the trusted mesh network being determined to satisfy a third defined threshold trust level associated with the transaction, wherein, as part of the trusted mesh network of 2/22/21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLA HUDSON whose telephone number is (571)272-1063.  The examiner can normally be reached on M-F 8:30 a.m. - 4:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.H./Examiner, Art Unit 3694                                                                                                                                                                                                        
/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694